United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1759
Issued: December 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2014 appellant filed a timely appeal from a June 2, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established bilateral carpal tunnel syndrome or trigger
finger casually related to her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 4, 2014 appellant, then a 54-year-old safety specialist team leader, filed an
occupational disease or illness claim (Form CA-2)2 alleging that she sustained bilateral carpal
tunnel syndrome and trigger finger as a result of her federal employment. She stated that she
performed repetitive activity such as typing and writing in her job. The reverse of the claim form
indicated that appellant had stopped working on April 8, 2013.
Appellant submitted a statement regarding her work history She reported that she
worked as a mail processing clerk (1997-1998), a parcel post distribution machine operator
(1998-1999), a human resources associate (1999-2001), a safety specialist (2001-2005), and a
safety specialist team leader since September 2005. According to appellant, in October 2011 she
had a new manager and there was increased typing and fine manipulation of fingers to complete
projects. She asserted that she communicated only by e-mail with her supervisor, and her hands
began to bother her more in 2012. Appellant stated that she underwent carpal tunnel surgery in
April 2013 and began having intermittent trigger finger in January 2014. In addition, she stated
that as of July 20, 2013 her job assignment and workload increased. As to her present job,
appellant stated that the job involved continuous typing, and 90 percent of her time was spent
with typing, data entry, and responding to e-mails.
The record contains job descriptions for the positions of mail processing clerk, parcel
post distribution machine operator, safety specialist, and safety specialist team leader. The team
leader position description provides that the position involved overseeing and coordinating the
activities of safety specialists, driving safety instructors, and general clerks.
Appellant’s supervisor since October 2011 provided a statement dated February 27, 2014.
The supervisor stated that, while the position of safety specialist included data entry and typing
e-mails, this would involve approximately two hours a day. The supervisor stated that there was
not a great deal of continuous typing, as the majority of keyboard work is clicking on buttons or
drop down lists. With respect to an increase in work as of July 2013, the supervisor asserted
appellant’s typing decreased as a result of an office reassignment and her accident record
processing numbers did not show an increase in data entry.
On March 28, 2014 appellant submitted a March 25, 2014 statement asserting that she
spent more than two hours a day on data entry and e-mails. She agreed she did not compose
letters or prepared reports, but the majority of work involved keyboard work and this required
moving and clicking on a mouse.
With respect to medical evidence, appellant submitted a report dated March 18, 2004
from Dr. Michael Litman, a Board-certified internist, stating that she had been complaining of
hand symptoms since December 2008. Dr. Litman stated that she had been diagnosed with
bilateral carpal tunnel syndrome and continued to have intermittent symptoms. He stated that he
had “reviewed patient’s work assignments since 1997 to now” at the employing establishment

2

OWCP regulations provide that an occupational disease or illness is a condition produced by the work
environment over a period longer than a single workday of shift. 20 C.F.R. § 10.5(q).

2

and “I believe that repetitive work with the hands has led to [appellant’s] carpal tunnel
syndrome.”
In a report dated March 20, 2014, Dr. Peter Janevski, a Board-certified surgeon, provided
a history of carpal tunnel symptoms since 2008. He stated that appellant had been working as a
safety specialist, and during the last three years had spent a lot more time on the computer.
Dr. Janevski stated that she reported she does a lot of typing, and she felt her trigger finger was
related to this type of work. He noted that appellant had left carpal tunnel surgery and provided
results on examination. Dr. Janevski opined that as to right carpal tunnel, she “spends seven
hours on the computer, typing” and it “appears that the right carpal tunnel syndrome has been
exacerbated by the type of work she is performing.” He also stated that trigger thumbs appeared
to be secondary to repetitive typing.
In a statement dated May 28, 2014, the supervisor stated that appellant’s work did not
increase since October 2011. The supervisor stated that appellant was assigned two additional
driver safety instructors, but these individuals schedule their own training and enter data into a
spreadsheet themselves. According to the supervisor, appellant was now responsible for closing
accident records at two Detroit facilities, but these employees contribute little to overall accident
processing. The supervisor stated that some of appellant’s safety inspection workload, and
corresponding data entry, and writing had decreased.
By decision dated June 2, 2014, OWCP denied the claim for compensation. It found the
evidence did not establish the factual allegations with respect to work duties.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

3

causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition, and appellant’s specific
employment factors.8
ANALYSIS
In the present case, appellant has alleged that she sustained carpal tunnel syndrome and
trigger finger causally related to repetitive activity, such as typing, writing, and working on the
computer. The Board finds that she did not establish the factual element of the claim, but it is
clear from the record that her work history involved some typing, data entry, and work on the
computer. The question is the nature, extent, and duration of such activity. Once that is
determined based on the evidence. The medical evidence is then reviewed to determine if there
is a rationalized opinion, based on an accurate background, on causal relationship between a
diagnosed condition, and the work factors.
Appellant indicated that she had worked at the employing establishment since 1997 in a
number of positions, including mail processing clerk, distribution machine operator and a safety
specialist team leader since 2005. The job descriptions indicate that she would perform some
repetitive motion with her hands in these positions. As to the safety specialist position, there was
no dispute that appellant performed some typing in responding to e-mails, and performed some
data entry with respect to processing accident reports, and other assigned duties.
The conflicting evidence from the employing establishment supervisor was in regard to
the actual amount of typing or data entry performed, and appellant’s assertion that her workload,
and corresponding keyboard activity, increased after October 2011 and particularly after
July 2013. Based on the job description and the statements from appellant and the supervisor, it
is clear that the position since 2005 did not involve continuous typing. She acknowledged that
she did not type reports or letters. A reasonable interpretation of the evidence is that appellant
spent significant portions of the workday at the computer, engaged in typing e-mails, some data
entry, and some use of a computer mouse in accessing drop down lists and other common
methods of using computer software. The supervisor’s statement that appellant spent two hours
a day on typing and data entry does not preclude other use of the computer in processing reports,
and related duties. The Board finds that appellant has established that she performed some
repetitive computer duties in her position.
As to the assertion that repetitive activities increased after October 2011, the evidence of
record does not support such a finding. The supervisor’s statements were unequivocal in this
regard that appellant’s job did not require additional repetitive typing or data entry.

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

4

The issue then becomes whether the medical evidence contains a proper factual
background that demonstrates an understanding of appellant’s work history and the actual
repetitive activity performed. Dr. Litman provided a brief March 18, 2014 report stating that he
had reviewed appellant’s “work assignments” without further explanation. This does not
constitute a complete and accurate factual history. It is not clear to what “assignments”
Dr. Litman is referring as he does not discuss appellant’s work history. Dr. Janevski provided
some detail as to appellant’s work history, but he did not provide an accurate background. He
reported that she typed for seven hours a day, which is not an accurate assessment of appellant’s
job duties. As noted above, the job did not involve continuous typing, but rather some
intermittent typing and other activity, such as use of a computer mouse. Dr. Janevski also stated
that appellant’s workload had increased, which is not established by the record.
The Board finds that the evidence is not sufficient to establish the claim for
compensation. The record does not contain a rationalized medical opinion, based on a complete
and accurate background, between a diagnosed condition, and the established factors of federal
employment. It is appellant’s burden of proof, and for the reasons stated, the Board finds that
she did not meet her burden of proof.
On appeal, appellant stated that her current supervisor was incorrect regarding the
amount of data entry performed. The Board has reviewed the factual evidence of record and
made findings as noted above. As the above analysis indicates, to establish a claim, appellant
must submit probative medical evidence based on an accurate background. She may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established bilateral carpal tunnel syndrome or
trigger finger casually related to her federal employment.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2014 is affirmed, as modified.
Issued: December 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

